Case 3:12-CV-O7354-PGS-DEA Document 166 Filed 02/08/19 Page 1 of 1 Page|D: 4535

U'NITED STATES DISTRICT COURT

 

DISTRICT OI-` NEW JERSEY
X
FRANC|S FENWICK, EDWARD SAFRAN, STEVE Civil Action No.:
HARDING, MARY WARDRETT, and LINDA YOUNG. : lZ-CV-07354-PGS-DEA
Individually and on behalf of all others similg;ly §ituated,
Plaintiff`s,
v. § s ATIoN oF
DlSM`ISSAL WITH
PREJUDICE

RANBAXY PHAR.MACEUTICALS, I'NC., RANBAXY
LABORATORLES, LTD., RANBAXY I..ABORATORlES,
[NC., RANBAXY, l'NC., RANBAXY USA, OHM
LABORATORIES, ABC CORPORATIONS l-lO, and
JOHN DOBS 1-10l
Defcndants.
X

lT IS HER.EBY STIPULATED AND AGR.EED by and between the parties and their
respective counsel that the above-captioned matter be and is hereby dismissed with prcjudicc.
Each party will bear its own fees and costs.

Datcd: January __, 2019

GAINEY McKEN'NA & EGLESTON SAIBER LLC

95 Route 17 South, Suite 310 Onc Galeway Center

Paramus, New Jersey 07652 10“' Floor

Artorneysjbr Plaint{[fr Newark, New Jersey 07102-5311

(201) 225-9001 Ar

  

 

meysfo fe ms
1 MMMWA f ’l"\_\
F

10
:/

